1

2

3

4

5

6

7                      UNITED STATES DISTRICT COURT
8                     EASTERN DISTRICT OF CALIFORNIA
9

10   ALFRED SWEET,                          No.   2:19-cv-00349-JAM-AC
11                Plaintiff,
12        v.                                ORDER GRANTING DEFENDANT’S
                                            MOTION TO DISMISS
13   CALIFORNIA ASSOCIATION OF
     PSYCHIATRIC TECHNICIANS, et al.,
14
                  Defendants.
15

16        This case arises out of Plaintiff Alfred Sweet’s attempt to

17   end his union membership.   Alfred Sweet (“Plaintiff” or “Sweet”)

18   alleges the California Association of Psychiatric Technicians

19   (“CAPT”) violated his First Amendment rights to free speech and

20   free association by refusing to immediately accept his

21   resignation from union membership and by continuing to deduct

22   union dues from his paycheck (Count I). Sweet further alleges the

23   California laws which provide designated unions like CAPT with

24   exclusive representation of collective bargaining units,

25   including union nonmembers, are unconstitutional abridgements of

26   his First Amendment rights (Count II).

27        CAPT moves to dismiss Count II of the Complaint.       Mot., ECF

28   No. 17-1. Sweet opposes the motion.    Opp’n, ECF No. 24.
                                        1
1         For the reasons set forth below, this Court GRANTS defendant
2    CAPT’s motion.1
3           I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND
4         Plaintiff Alfred Sweet is a psychiatric technician employed
5    by the Atascadero State Hospital (“Atascadero”).       Compl. ¶ 16.
6    Atascadero is a public hospital run by the California Department
7    of State Hospitals.    Id. ¶ 17.   CAPT is the exclusive
8    representative available to Sweet for collective bargaining with
9    California.    Id. ¶¶ 28-30, 41, 56-58. Sweet became a member of
10   CAPT in January 2011, upon the start of his employment with
11   Atascadero.    Id. ¶ 18.   During his tenure with Atascadero, Sweet
12   has developed and raised concerns about CAPT’s management
13   practices and representation of its members.       Id. ¶¶ 19-20.    On
14   several occasions, Sweet requested to leave the Union, but the
15   Union denied his requests.    Id. ¶¶ 21-22.   Most recently, after
16   the Supreme Court’s decision in Janus, Sweet submitted a letter
17   to CAPT requesting to resign his membership and that CAPT stop
18   deducting dues from his paycheck.      Id. ¶ 23.   CAPT responded that
19   Sweet could not resign his membership except within the thirty-
20   day window prior to the expiration of the current collective
21   bargaining agreement, in this case June 1 to July 1, 2019.         Id.
22   ¶¶ 24-25.
23         Sweet filed the Complaint on February 27, 2019, arguing (1)
24   CAPT violated his rights to free speech and free association by
25   refusing to allow Sweet to immediately withdraw from the union
26
     1 This motion was determined to be suitable for decision without
27
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for July 16, 2019.
                                        2
1    and by continuing to deduct union dues (Count I); and (2)
2    California’s exclusive representation provisions for collective
3    bargaining – namely California Government Code Sections 3515.5
4    and 3520.5 – violate the First Amendment by forcing him to
5    continue to associate with CAPT without his affirmative consent
6    (Count II).   Compl., ECF No. 1.   Sweet seeks declaratory,
7    injunctive, and monetary relief.       Id.
8          CAPT has since accepted Sweet’s resignation, effective June
9    1, 2019, and has ceased deducting dues as of Sweet’s paycheck for
10   the June 1-15, 2019 pay period.    Joint Response to Court, ECF No.
11   31.   Nevertheless, Sweet remains a publicly-employed psychiatric
12   technician and thus CAPT continues to represent him in employment
13   negotiations with California.
14                             II.    OPINION
15         CAPT argues Sweet’s free association challenge in Count II
16   is barred by Minnesota State Bd. for Cmty. Colleges v. Knight,
17   465 U.S. 271 (1984) (“Knight”), and Mentele v. Inslee, 916 F.3d
18   783 (9th Cir. 2019) (“Mentele”).       Mot. at 8-11. Sweet contends
19   that Knight and Mentele can be distinguished, and that the logic
20   of the Supreme Court’s decision in Janus v. Am. Fed’n of State,
21   Cty., & Mun. Employees, Council 31, 138 S. Ct. 2448 (2018)
22   (“Janus”), supports his contention that California’s statutory
23   scheme compels him to petition the government with a viewpoint
24   that is inconsistent with his own goals and priorities.      Opp’n.
25   This Court agrees with CAPT.
26         A.   Statutory Landscape
27         California law permits state employees “to select one
28   employee organization as the exclusive representative of the
                                        3
1    employees in an appropriate unit, and to permit the exclusive
2    representative to receive financial support from those employees
3    who receive the benefits of this representation.”       Cal. Gov’t
4    Code § 3512.   The employees petition the state for recognition of
5    the selected union for exclusive representative status.        Cal.
6    Gov’t Code § 3520.5.     Once the exclusive representative is
7    certified by the state, “the recognized employee organization is
8    the only organization that may represent that unit in employment
9    relations with the state.”     Cal. Gov’t Code § 3515.5.      That
10   representation extends to matters including wages, hours, and
11   other conditions of employment.      Cal. Gov’t Code § 3516.     The
12   exclusive representative must “fairly represent each and every
13   employee in the . . . unit.”      Cal. Gov’t Code § 3544.9.
14        B.   Knight
15        In Knight, the Supreme Court considered a Minnesota law that
16   “provide[d] for the division of public employees into appropriate
17   bargaining units and establishe[d] a procedure, based on majority
18   support within a unit, for the designation of an exclusive
19   bargaining agent for that unit.”        465 U.S. at 273-75.   The law
20   “require[d] public employers to ‘meet and negotiate’ with
21   exclusive representatives concerning the ‘terms and condit ions of
22   employment,’” which included hours of employment, compensation,
23   and personnel policies.     Id.   Accordingly, employers could
24   “neither ‘meet and negotiate’ nor ‘meet and confer’ with any
25   members of that bargaining unit except through their exclusive
26   representative.”   Id.    A group of twenty Minnesota community
27   college faculty instructors, who were not members of the union
28   deemed the exclusive bargaining representative for college
                                         4
1    faculty, challenged the law.     Id. at 275-79.    The Supreme Court
2    upheld the law, concluding that the nonmembers’ “speech and
3    associational rights . . . have not been infringed by Minnesota ’s
4    restriction of participation in ‘meet and confer’ sessions to the
5    faculty’s exclusive representative.     [Minnesota] has in no way
6    restrained [the nonmembers’] freedom to speak on any education-
7    related issue or their freedom to associate or not to associate
8    with whom they please, including the exclusive representative.”
9    Id. at 288.   The Court continued, the nonmembers’ “associational
10   freedom has not been impaired.    [They] are free to form whatever
11   advocacy groups they like.”    Id. at 289.
12         Sweet has failed to distinguish the Minnesota law and
13   exclusive representation structure at issue in Knight from the
14   California laws he now challenges. He argues the “central issue
15   of the Knight decision is whether plaintiffs could compel the
16   government to negotiate with them instead of, or in addition to,
17   the union.”   Opp. at 9.   This Court disagrees.    The Sup reme
18   Court’s opinion, and the question presented, in Knight were not
19   confined to that one single issue.     Knight, 465 U.S. at 273 (“The
20   question presented in this case is whether this restriction on
21   participation in the nonmandatory-subject exchange process
22   violates the constitutional rights of professional employees
23   within the bargaining unit who are not members of the exclusive
24   representative and who may disagree with its views.      We hold that
25   it does not.”).
26         Thus, this Court finds that Knight squarely addresses, and
27   forecloses, the claim in Count II of the Complaint.
28   ///
                                        5
1         C.    Janus
2         Mr. Sweet nevertheless argues that the Supreme Court’s
3    decision in Janus “eroded the foundations of Knight” and
4    therefore this Court should revisit the question presented in
5    Knight.    Opp. at 10-12.   It is true that in Janus the Supreme
6    Court recognized, “Designating a union as the employees’
7    exclusive representative substantially restricts the rights of
8    individual employees.   Among other things, this designation means
9    that individual employees may not be represented by any agent
10   other than the designated union; nor may individual employees
11   negotiate directly with their employer.”    138 S. Ct. at 2460.
12   But the Supreme Court went no further, and the holding in Janus
13   is only that non-consensual agency fees charged by unions to
14   nonmembers are constitutionally impermissible.      Id. at 2486.
15        In fact, Janus raises the exclusive bargaining unit issue
16   and, in the very next sentence, severs that issue from its
17   holding.    Id. at 2478 (“It is also not disputed that the State
18   may require that a union serve as exclusive bargaining agent for
19   its employees—itself a significant impingement on associational
20   freedoms that would not be tolerated in other contexts.     We
21   simply draw the line at allowing the government to go further
22   still and require all employees to support the union irrespective
23   of whether they share its views.”).    Indeed, the overwhelming
24   focus of Janus is on freedom of speech, not association, and,
25   accordingly, Knight is never mentioned in Janus.      And Janus even
26   seems to explicitly accept the constitutionality of exclusive
27   bargaining units, so long as they abide by their duty to
28   represent all employees fairly.     Id. at 2469.   The reasoning of
                                        6
1    Janus therefore does not require the significant finding that
2    Knight has been overruled sub silentio.
3         Thus, this Court is not convinced it can, or should,
4    disregard the holding of Knight in light of Janus.
5         D.   Mentele
6         Consistent with this Court’s preceding analysis, Mentele, a
7    post-Janus, binding Ninth Circuit case, reaffirmed Knight and
8    thus precludes Sweet’s free association claim.   In Mentele, two
9    Washington state childcare providers challenged, on free
10   association grounds, the state’s authorization of a specific
11   union to act as the exclusive bargaining representative for all
12   of Washington’s publicly subsidized childcare providers ,
13   including union nonmembers.   Mentele, 916 F.3d 784–85; Wash. Rev.
14   Code § 41.56.080 (certified unions are “required to represent[ ]
15   all the public employees within the unit without regard to
16   membership.”).   The Ninth Circuit analyzed both Knight and Janus,
17   found Knight’s precedent more directly applicable, and held that
18   Washington’s authorization of the exclusive bargaining
19   representative did not infringe the union nonmembers’ First
20   Amendment rights.   Id. at 786-89.
21        Sweet argues Mentele can be distinguished because it
22   considered the rights of only “partial” state employees with
23   limited representation by the union, whereas Sweet is a full
24   public employee and CAPT claims full representation of him.
25   Opp’n at 13-14. This is a distinction without a difference.
26   Mentele’s primary reasoning is grounded in Knight’s analysis of
27   full public employees, and Mentele’s application of Knight is
28   therefore not limited to “partial” state employees.
                                      7
1         Thus, this Court follows the Ninth Circuit’s post-Janus
2    reasoning in Mentele and finds that Sweet’s free association
3    claim fails.
4         E.   Conclusion
5         This Court finds that Knight and Mentele foreclose Sweet’s
6    First Amendment associational challenge to the provisions of
7    California law, including California Government Code Sections
8    3515.5 and 3520.5, that provide for designated unions’ exclusive
9    representation of public employees.        Bound by Supreme Court and
10   Ninth Circuit precedent, this Court declines to address the
11   parties’ remaining arguments regarding whether California’s
12   statutory scheme impairs Sweet’s First Amendment rights and, if
13   so, whether such an impairment is nevertheless permissible.        Mot.
14   at 12-15; Opp’n at 15-20.     This Court also rejects the free
15   speech claim presented in Count II because Sweet’s opposition
16   brief, which focuses exclusively on associational rights, seems
17   to concede any compelled speech claim, and because this argument
18   fails as a matter of law.     See Knight, 465 U.S. at 288.
19        Therefore, Count II of the Complaint is dismissed for
20   failure to state a claim.
21                               III.   ORDER
22        For the reasons set forth above, this Court GRANTS defendant
23   CAPT’s Motion to Dismiss.     ECF No. 17.     Amendment being futile,
24   Count II of the Complaint is hereby DISMISSED WITH PREJUDICE.
25        IT IS SO ORDERED.
26   Dated: August 27, 2019
27

28
                                         8
